Title: 5th.
From: Adams, John Quincy
To: 


       This morning after Commons we had a meeting of the ΦBK, at Cranch’s chamber: We began by admitting the junior’s Grosvenor, Gardner and Barron, after which the performances for the day came on; I read the following Essay.
       
        
         
          
           A Maid unask’d, may own, a well-plac’d flame,
           Not loving first, but loving wrong is shame.
          
          This proposition, though it be strictly true, will not obtain the assent of mankind in general. Very few persons, can so far overcome the prejudices of Education, as to think that a young lady of strict virtue and chastity, can, with propriety make the first advances in what is term’d courtship: but if we submit the Question to the judgment of Reason, it will perhaps be found that the opinion of the generality of mankind is erroneous and unjust.
          Let us take a view of the situation of the female sex, with respect to man, which is nearly the same, in all the civilized nations on Earth: they are taught that it is their duty, to submit implicitly to the will of their lord: this is but reasonable; he is bound to protect and defend them: and his mental and bodily strength is so much superior, that he may with propriety claim the right of commanding: But this is only one point among many, in which they are made sensible of their inferiority: they are always told that their studies should be confined to domestic life, that their science should be to take care of their families, that they should never aspire to any distinctions, military, civil, or even literary, that they should deny themselves frequently, the pleasures of society, and in short that they were made scarcely for any thing else, but nursing children, and keeping an house in order. This too if it were not carried to an extreme would be reasonable: but this is not all. From their childhood, they have the idea inculcated in their minds, that honour, virtue, reputation, and in short every thing good and great with respect to them is comprized in chastity: they are led to suppose that a woman if she has only such a command over her passions, as to resist all the temptations that assail her chastity, she is then perfect, though her disposition be ever so bad: and that, however numerous the good qualities of a female may be, they can be accounted for nothing, if she has not chastity. Now if the real virtue was inculcated, if the chastity of the mind could be taught them, the System might be justified: but this, is scarcely attended to. The purity of the Body is considered as all, and if a woman preserves that, she claims esteem and respect, though her mind, should be corruption itself. From this System has arisen the maxim, that no woman should first disclose an affection for a man. Now if we reflect, that the female sex, is form’d with a deeper sensibility, and with warmer passions than the other; that the power of those passions is not weakened by the pursuits of an active life, that the retirement from the hurry and bustle of business increases them, and suffers them to prey with more violence upon the heart, and that nature, as well as the laws of society obliges them to be collected and fixed on one object, is it not most absurd, unnatural and cruel to condemn them to silence and to deprive, a young woman even of the small satisfaction of expressing those feelings which are so deeply imprinted on the heart? The sexes were created the one for the other. Nature has made an union between them equally necessary to both: but a number of circumstances arising from society, concur in making the necessity greater on the female side.
          A Man is always able to support himself: he can go through life honourably by means of his own industry, nor does he (com­paratively speaking) require the assistance of others: but a woman, whatever her station in life, may be, is still a dependent being. She must trust either in a parent, or an husband, for protection and support. The latter must be preferred because she is enabled to return the obligations she is laid under and acquit herself of the debt: but a father’s care, she cannot repay; and the dependence must consequently be greater and more burdensome: add to this that an old maid is despised and neglected by all the world: she no longer possesses those charms, which formerly had engaged the affections of men; nor can she command respect for being of service to the world. A married woman, who has a family lays society under obligations to her by bearing and educating her Children: she fulfills the design of the great author of nature: but an unmarried woman, is a mere dead weight upon the community; she must be maintained; and yet she cannot be useful to Society. Most women are sensible of this, and the male part of mankind, are all united in the opinion: but a man is not the less respected for being unmarried. He can serve his friends, or his country equally well, and perhaps better; he has many other inducements to continue single, and few that engage him to marriage. Is it not therefore consistent with reason and justice, that the fair sex should have a right to express the tender passions, of which they are so susceptible? And if so, the customs of most Nations in this respect are erroneous, and it would be the duty of a wise legislator, to establish a more equitable System.
         
        
       
       Cranch and Fiske read a disputation, on the Question, “Whether Agriculture or Commerce, should be most cultivated in this Country.” Mr. Abbot, and Mr. Ware, disputed ex tempore on the same subject. After this we proceeded, to choose, according to Law, two anniversary orators. Thomson was chosen for the first, and Freeman for the other. We then chose Barron for secretary, and Abbot for treasurer from the junior Class; to serve till the 5th. of September. A committee was appointed to examine the books of the treasurer and secretary. Adams 3d., Clarke, and Phillips, were ballotted, for admission, and the votes in their favour were finally unanimous. After being assembled more than two hours, the meeting, was adjourn’d for a fortnight, and I went with Mr. Andrews to Judge Dana’s. Return’d and dined at College, and pass’d the afternoon in Clarke’s chamber.
      